Title: To Thomas Jefferson from James Cheetham, 1 July 1806
From: Cheetham, James
To: Jefferson, Thomas


                        
                             July 1 1806
                        
                        His Excellency Thomas Jefferson President of the U.S.
                        
                     
                        
                           
                           To James CheethamDr.
                           
                        
                        
                           1806
                           
                           
                           
                        
                        
                           July 1
                           To 15 Months Citizen
                           $12.
                           50
                        
                        
                           
                           To 15 Months Evening Post
                           12.
                           50
                        
                        
                           
                           To a file of the Watch Tower from May 1805 to May 1806 Bound & lettered
                           10
                           
                           —
                        
                        
                           
                           To a Copy of an impartial inquiry into the Conduct of Gov. Lewis forwarded Mar 4 1806
                           
                           50
                        
                        
                           
                           To a Copy of documents respecting the Board of Health of the City of New York
                           
                                       
                           
                           
                              50
                           
                        
                        
                           
                           
                           $36.
                           —
                        
                     
                  
                        
                        
                    